Exhibit 99.1 For Immediate Release Editorial Contacts: Joe Greenhalgh, Vice President, Investor Relations – USA (510) 713-4430 Nancy Morrison, Vice President, Corporate Communications – USA (510) 713-4948 Laura Scorza, Sr. Public Relations Manager – Europe +41-(0) 21-863-5336 Logitech Announces First Quarter Financial Results for FY 2011 Company Delivers Strong Growth in Revenue and Profitability; Increases Outlook for Full Year FREMONT, Calif., July 28, 2010 and ROMANEL-SUR-MORGES, Switzerland, July 29, 2010 — Logitech International (SIX: LOGN) (Nasdaq: LOGI) today announced financial results for the first quarter of Fiscal Year 2011. Sales for Q1 FY 2011 were $479 million, up 47 percent from $326 million in the same quarter last year. Excluding the unfavorable impact of exchange rate changes, sales increased by 50 percent. Operating income was $12 million, compared to an operating loss of $35 million in the same quarter a year ago. Net income for Q1 was $20 million ($0.11 per share) compared to a net loss one year ago of $37 million ($0.21 per share). Gross margin for Q1 FY 2011 was 35.3 percent, up from 23.9 percent in Q1 FY 2010. Logitech’s retail sales for Q1 FY 2011 increased by 39 percent year over year, with sales up by 66 percent in the Americas, 24 percent in Asia and 21 percent in EMEA. OEM sales increased by 38 percent. “Logitech’s Fiscal Year 2011 is off to a strong start,” stated Gerald P. Quindlen, Logitech president and chief executive officer. “We exceeded our sales and profitability targets and achieved our best-ever Q1 gross margin. And we had robust growth in most of our retail product categories, led by Harmony remotes and pointing devices. Based on our strong Q1 performance and improving consumer demand for our products, we are increasingly optimistic about our full-year performance for Fiscal Year 2011 and have raised our outlook accordingly. Furthermore, we are enthusiastic about the pending launch of Logitech products for Google TV and the potential for further upside to our FY11 sales outlook.” Outlook For Fiscal Year 2011, ending March 31, 2011, Logitech has raised its sales outlook from approximately $2.3 billion to the range of $2.3 to $2.35 billion. The target for operating income has been raised from approximately $156 million to a range of $160 to $170 million. Expected gross margin has increased from approximately 34 percent to the range of 34 to 35 percent. The tax rate, formerly expected to be approximately 18 percent, is now expected to be approximately 16 percent. Earnings Teleconference and Webcast Logitech will hold an earnings teleconference on Thursday, July 29, 2010 at 8:30 a.m. Eastern Daylight Time and 14:30 Central European Summer Time. A live webcast of the call, along with presentation slides, will be available on the Logitech corporate Web site at http://ir.logitech.com. About Logitech Logitech is a world leader in products that connect people to the digital experiences they care about. Spanning multiple computing, communication and entertainment platforms, Logitech’s combined hardware and software enable or enhance digital navigation, music and video entertainment, gaming, social networking, audio and video communication over the Internet, video security and home-entertainment control. Founded in 1981, Logitech International is a Swiss public company listed on the SIX Swiss Exchange (LOGN) and on the Nasdaq Global Select Market (LOGI). # # # This press release contains forward-looking statements, including the statements regarding anticipated sales, operating income, gross margin and tax rate for FY 2011, the potential for future upside to Logitech’s FY 11 sales outlook, and the launch of products for Google TV. The forward-looking statements in this release involve risks and uncertainties that could cause Logitech’s actual results to differ materially from that anticipated in these forward-looking statements. Factors that could cause actual results to differ materially include: our inability to predict the strength of the improvement in our business, operating results and financial condition; the demand of our customers and our consumers for our products and our ability to accurately forecast it; consumer reaction to our new products; the effect of pricing, product, marketing and other initiatives by our competitors, and our reaction to them, on our sales, gross margins and profitability; if we fail to take advantage of long-term trends in the consumer electronics and personal computers industries; if we fail to successfully innovate in our current and emerging product categories and identify new feature or product opportunities; the sales mix among our lower- and higher-margin products and our geographic sales mix; if we fail to execute upon our long-term strategic plans and opportunities; Google TV and our products for the new platform being released in a timely fashion, and U.S. consumer reaction to and demand for Google TV and our products for it; our product introductions and marketing activities not resulting in the product or category growth we expect, or when we expect it; competition in the video conferencing and communications industry, including from companies with significantly greater resources, sales and marketing organizations, installed base and name recognition; as well as those additional factors set forth in Logitech’s periodic filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended March 31, 2010, and our subsequent Quarterly Reports on Form 10-Q available at www.sec.gov. Logitech does not undertake to update any forward-looking statements. Logitech, the Logitech logo, and other Logitech marks are registered in Switzerland and other countries. All other trademarks are the property of their respective owners. For more information about Logitech and its products, visit the company’s Web site at www.logitech.com. (LOGI – IR) LOGITECH INTERNATIONAL S.A. (In thousands, except per share amounts) - Unaudited Quarter Ended June 30, CONSOLIDATED STATEMENTS OF OPERATIONS Net sales $ $ Cost of goods sold Gross profit % of net sales % % Operating expenses: Marketing and selling Research and development General and administrative Restructuring charges - Total operating expenses Operating income (loss) ) Interest income, net Other income, net Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Shares used to compute net income per share: Basic Diluted Net income (loss) per share: Basic $ $ ) Diluted $ $ ) LOGITECH INTERNATIONAL S.A. (In thousands) - Unaudited CONSOLIDATED BALANCE SHEETS June 30, 2010 March 31, 2010 June 30, 2009 Current assets Cash and cash equivalents $
